DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s communication filed on December 18, 2020.  In virtue of this communication, claims 1-6 are currently presented in the instant application.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/18/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As claim 4, the recitation of “the characteristic is a S parameter” renders the claim indefinite since it is not clear what is “S parameter” applicant intended to be and would need to be defined in claim thereof.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamazawa et al. (US 2011/0104902).
With respect to claim 1, Yamazawa discloses in figures 1-2 an inspection method of a plasma forming source (paragraph 0137, e.g., “the plasma generated in the doughnut shape in the chamber 10”), comprising providing a load (54, 70, 74, e.g., formed as a load inside the chamber thereof) configured to be capacitively (having a capacitor 74) and inductively (having an inductors 54 and 70) coupled to the plasma forming source (see figure 1); and calculating a characteristic (paragraph 0139, e.g., “a coil current measuring circuit 84 for calculating a current value”) of the plasma forming source by receiving a signal (having a sensing signal sensed by a current sensor 82 to the coil measuring circuit 84) from the plasma forming source while sending a reference signal (having a reference or control signal from a capacitance control unit 76 to control the capacitor 74 thereof) to the plasma forming source (see figure 2).

    PNG
    media_image1.png
    743
    757
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazawa et al. (US 2011/0104902) in view of Wang et al. (US 2018/0323042).
With respect to claim 2, Yamazawa discloses that wherein the load comprises a passive element (54, 70, 74, e.g., formed as a passive element including a capacitor 74 and inductors 54, 70) configured to be capacitively and inductively coupled to the plasma forming source (see figure 2).
Yamazawa does not disclose that a fixing member configured to fix the passive element to the plasma forming source; and a holding member configured to hold the passive element.
Wang discloses in figures 1-3 a plasma apparatus comprising an antenna load (284) including a fixing member (FM) configured to fix the passive element to the plasma forming source; and a holding member (HM) configured to hold the passive element (see figure 3B).

    PNG
    media_image2.png
    527
    586
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the apparatus of Yamazawa with a fixing member and a holding member as taught by Wang for the purpose of controlling cost and maximize substrate and die yield since this configuration for the stated purpose would have been deemed obvious as evidenced by the teaching of Wang (see paragraph 0003).
With respect to claim 3, the combination of Yamazawa and Wang disclose that wherein the passive element comprises an antenna (paragraph 0099 of Yamazawa, e.g., “the RF antenna 54”).
With respect to claim 5, Yamazawa discloses in figures 1-2 a load, comprising a passive element (54, 70, 74, e.g., formed as a passive element including a capacitor 74 and inductors 54, 70) configured to be capacitively (having a capacitor 74) and inductively (having inductors 54 and 70) coupled to a plasma forming source (paragraph 0137, e.g., “the plasma generated in the doughnut shape in the chamber 10”).
Yamazawa does not explicitly disclose that a fixing member configured to fix the passive element to the plasma forming source; and a holding member configured to hold the passive element.
Wang discloses in figures 1-3 a plasma apparatus comprising an antenna load (284) including a fixing member (FM) configured to fix the passive element to the plasma forming source; and a holding member (HM) configured to hold the passive element (see figure 3B).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the apparatus of Yamazawa with a fixing member and a holding member as taught by Wang for the purpose of controlling cost and maximize substrate and die yield since this configuration for the stated purpose would have been deemed obvious as evidenced by the teaching of Wang (see paragraph 0003).
With respect to claim 6, the combination of Yamazawa and Wang disclose that wherein the passive element comprises an antenna (paragraph 0099 of Yamazawa, e.g., “the RF antenna 54”).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art Kazumi et al. – US 6,180,019
Prior art Evans et al. – US 2022/0189738
Prior art Wang et al. – US 2020/0411288
Prior art Nishio et al. – US 2007/0235135
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010. The examiner can normally be reached Monday to Friday from 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUNG X LE/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        July 8, 2022